One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
Mr President, on 4 and 5 December 2008 the European Parliament will discuss a set of proposals to modify Directive 2003/87/EC concerning the emissions trading scheme for greenhouse gas emissions for the period 2013-2020.
The proposal foresees a huge increase in auctioning as early as 2013. While today 90% of pollution allowances are handed out to industrial installations for free, the new directive states that full auctioning should be the rule from 2013 onwards.
In the case of Romania, this will have extremely severe consequences on the whole economy, and the industry will be seriously affected. Many industrial companies would have to relocate to third countries with less climate protection, which will raise prices and slow down Romania's development project on infrastructure. This is why I ask that industries in Romania should receive all their allowances for CO2 certificates for free for the entire period.
(ES) Mr President, last night, in a joint and extremely smooth operation on French territory, security forces from France and Spain arrested one of the main and perhaps most bloodthirsty leaders of ETA, Txeroki, whom they have been pursuing for more than six years for various murders and attacks.
While exercising the caution that is always needed in such cases, I believe that this is very good news and I am sure that the House will share our satisfaction, which makes up for our disgust on other occasions when we have had to speak about the crimes of this organisation.
This is a very severe blow for the terrorist organisation and we should congratulate the security forces, governments and people of France and Spain on the success of the operation. We should also congratulate ourselves on the example set by international cooperation as an essential instrument of anti-terrorist resistance.
Lastly, Mr President, I must say that the terrorists should know that this will be their fate: being arrested and handed over to the courts and paying for their crimes, or at least those which can be proven, with years in jail.
(HU) Thank you, Mr President. Ladies and gentlemen, it has been almost 10 months since the European Parliament adopted a resolution requesting that the European Commission formulate a strategy on the Roma. Apart from one staff working document, the Commission has not brought out anything new even for the EU-Roma summit, which was referred to as a historic one.
Meanwhile, in Kosovo, the Roma are still living in life-threatening settlements tainted by lead pollution, and in Hungary attacks with Molotov cocktails or firearms have been perpetrated in nine settlements against the houses of Roma families. The most recent and terribly sad site of such attacks was Nagycsécs, where two Roma trying to flee the burning house were cruelly shot to death with pellet guns.
During the same period, according to reports by civil organisations, close to 30 000 Roma fled Italy in recent months because of police brutality and anti-Roma sentiment. On top of this situation, there is the current economic crisis, which - let there be no doubt - will most harshly affect the excluded and destitute social classes and the Roma. I would like to remind every responsible politician that this is another reason why we need to create a European Roma strategy. Thank you very much.
(PL) Mr President, I would like to raise the issue of the by-pass around the town of Augustów in Poland. The lengthening wait for a judgment of the European Court of Justice in the matter means further fatal road accidents involving pedestrians. Each year some two million goods vehicles pass through the centre of the town. In view of the many projects for reserves in the Podlasie region, the freezing of all road investments in the region by the European Commission, deprives it of the opportunity of future development.
The European Commission's decision means the area is turning into a skansen, which on the model of some Western countries will make it a scenic tourist facility. But not having the Augustów by-pass on grounds of protecting the environment at any cost, while ignoring human needs, is depriving the residents of north-eastern Poland of the opportunity of development and a dignified life. The European Commission must take this into account. Nature needs protection, but not at the cost of human life.
(HU) Mr President, 'I desire mercy and not sacrifice': the words of Jesus echo in our souls when we encounter rampant violence and cruelty in the world. Terror and force are even more painful when committed in the name of fundamentalist religiosity or religious exclusivism.
That is why we must protest against the brutal execution of the 13-year-old South Somalian girl, who after having been raped by three men, was stoned to death upon the verdict of an Islamic court. And we must protest against the persecution of Iraq's Christian minority, who have been forced to flee their homes in Mosul and its surrounding region in the thousands by militant Shiites.
In the spirit of our European Christian tradition, religious tolerance and ecumenical brotherhood, the European Union should raise its voice and take action to protect the victims of religious violence and persecution.
(PT) In Portugal, workers are fighting for their rights in a wide range of sectors. We wish to express our solidarity with all those who are fighting. We particularly support the courageous fight of teachers and the impressive demonstration that brought together, in Lisbon, on 8 November, 120 000 teachers from all corners of the country. This second large-scale demonstration in six months involved nearly 80% of this professional class. It has been followed by other events aimed at showing that teachers are determined to continue defending state schooling and fighting for their dignity and respect for their work which is essential for training the young generations and for ensuring development and progress in Portugal which has some of the worst school achievement levels in the European Union.
We also support the fight of workers from Pirites Alentejanas, in Aljustrel, against the halt in mining activity which the multinational decided to suspend six months after it was resumed, sending more than 600 people into unemployment. Measures must be urgently taken to prevent unemployment from worsening in such a deprived area and to prevent the country becoming poorer.
(EL) Mr President, I should like to inform Parliament that over the last three days, from 14 to 16 November, a country which is a candidate for accession to the European Union has had a naval presence occupying the Greek continental shelf. I do not intend here to advocate in favour of Greece. The Greek continental shelf is also part of the European continental shelf and I see no concern on the part of Europe in protecting its sovereign rights in the area.
I wonder how a country which behaves in such a way, with such a blatant presence and with such intentions, can join Europe and how we plan to accept this Asian country into Europe when it behaves in such a way.
- (SK) In October last year I made a written declaration warning about the emergence of an extreme right-wing organisation called the Hungarian Guard. Sadly, the inactivity of the Hungarian authorities, coupled with our indifference at a European level, have borne fruit. This fascism has now been exported to Slovakia.
Let us not stand idly by in the face of the provocations that have taken place over the past two weeks. On 8 November, in the Slovak town of Kráľovsky Chlmec, 28 members of the Hungarian organisation marched in replica fascist uniforms and laid a wreath to the victims of wars with the provocative inscription I believe in a Hungary reborn. I am appalled that the act of intervention by the Slovak authorities remained unnoticed in Europe.
How is it possible that just at the time when Europe is commemorating the 70th anniversary of Kristallnacht, a Member State can tolerate on its own territory the existence of organisations such as the 'Nyilas', the Hungarian Guard, Jobbik or Hnutie 64? Can we really be indifferent to the fact that this amounts to a display of contempt for the millions of victims of the Second World War or to the fact that fascists are able to march through the towns of one of our Member States?
- (SK) On the day when we are commemorating the 19th anniversary of the Velvet Revolution in the former Czech-Slovak Republic, allow me to express my unease over the policy of the current Slovak government, particularly in the area of the economy, which has outlines very similar to those from the period prior to November 1989.
The attempts at complete political management of the private sector and the regulatory interference of the state to the extent carried out by this government are unacceptable in a healthy market system. Through amendments to the law on prices and criminal law the way has been opened to a new regulation of prices in connection with the transfer to the Euro, involving punishments of up to three years in prison for small traders and service providers.
In addition to the measures relating to increases in energy prices the government has come up with a range of populist pronouncements and threats, with an attempt to expropriate a number of private companies in the energy sector and a proposal for hard, open-ended and superficial regulatory measures targeted against private entities in the so-called general economic interest.
Under the pretext of solving the financial crisis and the economic recession, the above-mentioned measures will prevent further essential liberalisation, deform the market environment and scare off potential investors.
(PL) Mr President, on 14 November in Poznań, as every year, a march for equality was held. A group of my young colleagues, members of the Federation of Young Social Democrats, took part in the march. Their slogan was diversity yes, intolerance no. This is part of a larger campaign being held by the Socialist Group in the European Parliament throughout Europe on the issue of tolerance, and which has been underway for many months now. When the demonstration was over, the group was attacked by about a dozen thugs who beat them up and snatched banners with the logo of the Socialist Group in the European Parliament. One of the victims was hospitalised. I expect those responsible for this incident to be tracked down and punished by the authorities in Poland. I expect political thuggery, which aims to replace dialogue, to be universally condemned by those involved in politics.
(PL) Mr President, on Friday the EU-Russia Summit in Nice, hastily called in order to enable attendance at the G20 meeting, ended. The European Union in effect decided to renew negotiations with Russia on the partnership system, and in doing so went against its own decision, made on 1 September this year, that there would be no negotiations with Russia if Russian troops do not withdraw from the occupied territories of Georgia. The European Union is behaving in this matter like an old man, who remembers exactly what he did 50 years ago, when the Treaties of Rome came into being, and forgets what he did two months ago, when the EU gave itself and Europe its assurances on this important issue. It is now retreating from its own undertakings, and what was jointly agreed on 1 September has now been tossed aside.
In this context the question arises as to whether human rights, which we in the European Parliament often champion all over the world, should also apply to European countries such as Georgia and Russia, when the European Union is simply behaving like Pontius Pilate on this issue.
(IT) Mr President, ladies and gentlemen, perhaps you too have heard that there are no longer refuse crises in Campania. Well, that is not the case: a few days ago in Chiaiano, which was to have been one of the sites for Berlusconi's infamous dumps, 12 000 tonnes of asbestos and toxic waste was discovered. Where it came from no one really knows.
At present in Italy there is a decree in force that clearly goes against all European legislation concerning, above all, the protection of health as well as impact assessments. What is more, the situation is being treated as a state secret, since these areas have been declared out of bounds and it is impossible to gain any access to information on what is happening there.
We have called on the Commission to intervene; we believe it has a duty to do so because to have 10 000 tonnes of asbestos and toxic waste out there in the open air is a danger to everyone. We hope that Commissioner Dimas will take action and will do so publicly.
(HU) Mr President, it is unacceptable that Slovak-Hungarian relations should unfold according to the intentions of extremist forces. We firmly condemn those who would spoil relations between these two peoples, for we know who the culprits are. In Slovakia, the government party, the Slovak National Party, is stirring up tensions with its hate speech against minorities, its outbursts that revile the nation and its anti-Hungarian slurs. In Hungary, by contrast, it is not the government authorities but extra-parliamentary extremist groups who are keen to over-react against these attacks. This is a fundamental difference.
Both phenomena are to be condemned. One of the reasons for the poisoning of relations between the two peoples is that the Socialist Group in the European Parliament turned a blind eye to the policies of the Slovak SMER party coalition, thereby fuelling extreme, explicitly anti-minority policies. Therefore the Socialist Group's decision to readmit the SMER into its ranks was a bad one, one that gives free rein to extremist anti-Hungarian expressions. Unfortunately, the coalition government in Bratislava does not provide an opportunity for the improvement of Slovak-Hungarian relations. Thank you.
(DE) Mr President, I do not want to go into the details now, but I think that Mr Duka-Zólyomi - with whom I am good friends - is well aware that the Socialist Group in the European Parliament is highly critical of the coalition, and in particular of Mr Slota's party.
It is now time, however, particularly following the very welcome meeting between the two prime ministers, Mr Fico and Mr Gyurcsány, to arrange matters so that the two countries can resolve their problems together in peace, and not give radicals a platform. On that we agree: the radicals must not be allowed to continue spreading poison. That certainly applies to Mr Slota's verbal radicalism, but it also applies particularly to the Hungarian Guard. I call on both countries and both prime ministers, and all parties in this House, to make every effort to silence the radicals, to stop them blockading borders and to ensure that peacefully minded people who want to protect and assist minorities have their voices heard.